Exhibit 10.4
GMAC LONG-TERM INCENTIVE PLAN LLC
LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN
As Adopted Effective July 16, 2008

-1-



--------------------------------------------------------------------------------



 



GMAC LONG-TERM INCENTIVE PLAN LLC
LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN
Table of Contents

     
Section 1
  Definitions
Section 2
  Purpose of Plan
Section 3
  Term of Plan; Amendment and Termination of Plan
Section 4
  Administration
Section 5
  Eligibility and Participation
Section 6
  Bps Available under Plan; Valuation of Awards
Section 7
  Grants of Awards
Section 8
  Vesting and Payment of Award
Section 9
  Restrictive Covenants
Section 10
  Termination of Employment; Other Payments
Section 11
  Claims
Section 12
  Taxes
Section 13
  Miscellaneous

-2-



--------------------------------------------------------------------------------



 



GMAC LONG-TERM INCENTIVE PLAN LLC
LONG-TERM EQUITY COMPENSATION INCENTIVE PLAN

1.0   DEFINITIONS       The following terms shall have the following meanings
unless the context indicates otherwise:   1.1   “Award” shall mean a
compensatory award that is granted in accordance with Section 7 below and that
Vests and is paid in accordance with Section 9 or 11 below.   1.2   “Award
Letter” shall mean a written agreement between GMAC LTIP LLC and the Participant
that establishes the terms, conditions, restrictions and/or limitations
applicable to an Award in addition to those established by the Plan and by the
Committee’s exercise of its administrative powers.   1.3   “Beneficiary” shall
mean a beneficiary designated in writing by a Participant to receive a Payment
in the event of a Participant’s death prior to a date of Payment. If no
Beneficiary is designated by the Participant, then the Participant’s estate
shall be deemed to be the Participant’s Beneficiary.   1.4   “Board” shall mean
the Board of Managers of the Company.   1.5   “bps” shall mean a hypothetical
ownership interest of the Company (based on basis points) where, for example
(i) an Award subject to 1.5 bps would equal an Award relating to a 0.015%
hypothetical ownership interest of the Company and (ii) an Award subject to 3.25
bps would equal an Award relating to a 0.0325% hypothetical ownership interest
of the Company.   1.6   “Cause” shall mean any one of the following:

  (a)   felony indictment or misdemeanor conviction; or     (b)   failure to
perform any material responsibility of the leadership position; or     (c)   a
course of conduct which would tend to hold the Company or any of its affiliates
in disrepute or scandal, as determined by the Board in its sole discretion; or  
  (d)   failure to follow lawful directions of the Board; or     (e)   any
material breach of fiduciary duty to the Company; or     (f)   gross negligence;
or     (g)   willful misconduct; or     (h)   failure to comply with a material
Company policy; or     (i)   any act of fraud, theft, or dishonesty; or     (j)
  breach of any restrictive covenants, including the duty of confidentiality
with respect to Company information.

1.7   “Change in Control” shall mean both:

-3-



--------------------------------------------------------------------------------



 



  (a)   a change in the ownership of the Company in accordance with Treasury
Regulation Section 1.409A-3(i)(5)(v); or     (b)   a change in effective control
of the Company in accordance with Treasury
Regulation Section 1.409A-3(i)(5)(vi); or     (c)   a change in the ownership of
a substantial portion of the Company’s assets in accordance with Treasury
Regulation Section 1.409A-3(i)(5)(vii);

and either

  (i)   any person who is not FIM Holdings LLC, GM Finance Co. Holdings Inc.,
General Motors Corporation and their affiliates becomes the beneficial owner,
directly or indirectly, of more than 50% of the combined voting power of the
then issued and outstanding securities or other ownership interests of the
Company; or     (ii)   the sale, transfer or other disposition of all or
substantially all of the business and assets of the Company, whether by sale of
assets, merger or otherwise (determined on a consolidated basis), to a person
other than FIM Holdings LLC, GM Finance Co. Holdings Inc., General Motors
Corporation and their affiliates.

1.8   “Change-in-Control Date” shall mean the date a Change in Control occurs.  
1.9   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, including applicable regulations promulgated thereunder.   1.10  
“Committee” shall mean the Board’s Compensation and Leadership Committee.   1.11
  “Company” shall mean GMAC LLC.   1.12   “Competitive Activity” shall mean an
activity in which the Participant engages directly or indirectly (whether as a
principal, agent, partner, member, employee, investor, owner, consultant, board
member or otherwise) that is in direct competition with the Company or any of
its Subsidiaries or affiliates in any of the States within the United States, or
countries within the world, in which the Company or any of its Subsidiaries or
affiliates conducts business with respect to a business in which the Company or
any of its subsidiaries or affiliates engaged or was preparing to engage during
employment and on the date of the termination of employment; provided, however,
that an ownership interest of 1% or less in any publicly held company shall not
constitute a Competitive Activity; and further provided, however, that the
Participant may be employed by or otherwise associated with a business or entity
of which a subsidiary, division, segment, unit, etc. is in direct competition
with the Company or any Subsidiary or affiliate but as to which such subsidiary,
division, segment, unit, etc. the Participant has no direct or indirect
responsibilities or involvement so long as the Participant does not breach the
covenant of confidentiality contained in Section 11.3 below.   1.13   “Deferral
Payment Date” shall mean March 15, 2013, or any other date specified in an Award
Letter.   1.14   “Disability” or “Disabled” shall mean a “disability” as defined
under Code Section 409A(a)(2)(C).   1.15   “Dividend Equivalent” shall mean a
case amount equal to the amount of a dividend with respect to GMAC LLC equity
that is paid to GMAC LLC equity holders on or after an IPO.   1.16   “Effective
Date” shall mean July 16, 2008, the date approved by the Board.   1.17   “ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended from
time to time, including applicable regulations promulgated thereunder.

-4-



--------------------------------------------------------------------------------



 



1.18   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, including applicable regulations thereunder.   1.19   “Fair
Market Value” shall mean the fair market value of the Company as determined in
good faith by the Board and in accordance with Section 6 below.   1.20   “GMAC
LLC” shall mean GMAC LLC, a Delaware limited liability company.   1.21   “GMAC
LTIP LLC” shall mean GMAC Long-Term Incentive Plan LLC, a Delaware limited
liability company.   1.22   “IPO” shall mean an underwritten sale to the public
of the Company’s equity securities pursuant to an effective registration
statement filed with the Securities and Exchange Commission on Form S-1 and
after which the Company’s equity securities are listed on the New York Stock
Exchange or the American Stock Exchange or are quoted on the NASDAQ Stock
Market; provided, however, that an IPO shall not include any issuance of the
Company’s equity securities in any merger or other business combination, and
shall not include any registration of the issuance of such equity securities to
exiting security holders or employees of the Company on Form S-4 or Form S-8.  
1.23   “Member” shall mean a person or entity that owns and holds a Membership
Interest.   1.24   “Membership Interest” shall mean either a “Class A Membership
Interest” or a “Class B Membership Interest” as such term is defined under and
described in the Amended and Restated Limited Liability Company Operating
Agreement of GMAC LLC dated as of November 30, 2006, as amended from time to
time.   1.25   “Participant” shall mean any employee of the Company or any
Subsidiary to whom an Award has been granted by the Committee under the Plan and
who is employed by the Company or any Subsidiary as of the date the Award Vests
in accordance with Section 8 or 10 below.   1.26   “Payment” or “Paid” shall
mean a cash payment made to a Participant equal to:

  (a)   if with respect to an RSU, the product of (x) the Fair Market Value
times (y) bps subject to the Payment, plus any Dividend Equivalents, if
applicable; or     (b)   if with respect to an SAR, the product of (x) the Fair
Market Value less the Strike Price times (y) bps subject to the Payment.

1.27   “Plan” shall mean the GMAC Long-Term Incentive Plan LLC Long-Term Equity
Compensation Incentive Plan.   1.28   “RSU” shall mean an Award designated as a
full-value compensatory vehicle where compensation attributable to such Award
will be measured by the Fair Market Value as of the Payment Date, and which
shall be subject to restrictions and limitations imposed by the Committee on the
date of grant.   1.29   “SAR” shall mean an Award designated as an
appreciation-only compensatory vehicle where compensation attributable to such
Award will be measured by the excess, if any, of the Fair Market Value of the
Award as of the Payment Date less the Strike Price, and which shall be subject
to restrictions and limitations imposed by the Committee on the date of grant.  
1.30   “Strike Price” shall mean the strike price of an SAR as determined by the
Committee.

-5-



--------------------------------------------------------------------------------



 



1.31   “Subsidiary” shall mean a corporation of which the Company directly or
indirectly owns more than 50 percent of the Voting Stock or any other business
entity in which the Company directly or indirectly has an ownership interest of
more than 50 percent.   1.32   “Treasury Regulation” shall mean the regulations
promulgated under the Code by the United States Department of the Treasury, as
amended from time to time.   1.33   “Unforeseeable Emergency” shall mean an
“unforeseeable emergency” as defined under Code Section 409A(a)(2)(B)(ii)(I).  
1.34   “Unvested Award” shall mean the portion of an Award that has not yet
Vested.   1.35   “Valuation” shall mean a fair market valuation of the Company
in accordance with Section 6.3 below.   1.36   “Vest” shall mean that the
Participant has an unrestricted right, title and interest to receive the
compensation attributable to the Award (or a portion of such Award) or to
otherwise enjoy the benefits underlying such Award without a “substantial risk
of forfeiture” (as such term is defined and used in Code Section 409A).   1.37  
“Vesting Date” shall mean the date on which an Award Vests as specified in the
Award Letter.   1.38   “Voting Stock” shall mean the capital stock of any class
or classes having general voting power under ordinary circumstances, in the
absence of contingencies, to elect the directors of a corporation.   2.0  
PURPOSE OF PLAN   2.1   Purpose. The purpose of the Plan is to motivate certain
employees of the Company and its Subsidiaries to put forth maximum efforts
toward the growth, profitability, and success of the Company and its
Subsidiaries by providing incentives to such employees through payments that are
aligned to the ownership interests of the Company. In addition, the Plan is
intended to provide incentives that will attract and retain highly qualified
individuals as employees of the Company and its Subsidiaries, and to assist in
aligning the interests of such employees with the interests of the Members.  
2.2   ERISA. The Plan is intended to be an unfunded “employee benefit plan” (as
such term is defined and used under ERISA) which is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of ERISA, and thus the Plan
is intended to be treated as and subject to the “top-hat” plan requirements
under ERISA.   2.3   Code Section 409A. The Plan is intended to be a
“nonqualified deferred compensation plan” as such term is defined and used under
Code Section 409A, and thus the Plan is intended to be fully subject to and
fully compliant with Code Section 409A.   3.0   TERM OF PLAN; AMENDMENT AND
TERMINATION OF PLAN   3.1   Term. The Plan shall be effective as of the
Effective Date and shall terminate on the earlier of (i) the date that all
Awards granted under the Plan are Paid or (ii) the 10th anniversary of the
Effective Date, unless sooner terminated by the Board in accordance with
Section 3.2 below.   3.2   Termination of Plan. The Board may suspend or
terminate the Plan at any time with or without prior notice; provided, however,
that no action authorized by this Section 3.2 shall reduce the amount of any
outstanding Award or otherwise adversely change the terms and conditions thereof
without the Participant’s prior written consent.

-6-



--------------------------------------------------------------------------------



 



3.3   Amendment of Plan. The Board may amend the Plan at any time with or
without prior notice; provided, however, that no action authorized by this
Section 3.3 shall reduce the amount of any outstanding Award or otherwise
adversely change the terms and conditions thereof without the Participant’s
prior written consent.   3.4   Amendment or Cancellation of Award Letters. The
Committee may amend or modify any Award Letter at any time; provided, however,
that if the amendment or modification adversely affects the Participant, such
amendment or modification shall be by mutual agreement between the Committee and
the Participant or such other persons as may then have an interest therein.  
3.5   Restrictions to Amendment of Plan. Notwithstanding anything contained in
the Plan to the contrary, any amendment to the Plan or to any Award Letter that
would result in compensation payable under the Plan to be subject to the penalty
tax imposed by Code Section 409A shall be null and void and of no effect as if
the Plan had never been amended.   4.0   ADMINISTRATION   4.1   Responsibility.
The Committee shall have the responsibility, in its sole discretion, to control,
operate, manage and administer the Plan in accordance with its terms.   4.2  
Award Letter. Each Award granted under the Plan shall be evidenced by an Award
Letter, which shall be signed by an authorized agent or officer of GMAC LTIP LLC
and the Participant; provided, however, that in the event of any conflict
between a provision of the Plan and any provision of an Award Letter, the
provision of the Plan shall control and prevail.   4.3   Authority of the
Committee. The Committee shall have all the discretionary authority that may be
necessary or helpful to enable it to discharge its responsibilities with respect
to the Plan, including but not limited to the following:

  (a)   to determine eligibility for participation in the Plan;     (b)   to
determine the size of an Award granted under the Plan;     (c)   to set vesting
schedules for each Award;     (d)   to set the Strike Prices for SARs under the
Plan;     (e)   to grant Awards to, and to enter into Award Letters with,
Participants;     (f)   to supply any omission, correct any defect, or reconcile
any inconsistency in the Plan in such manner and to such extent as it shall deem
appropriate in its sole discretion to carry the same into effect;     (g)   to
issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;     (h)   to
make rules for carrying out and administering the Plan and make changes in such
rules as it from time to time deems proper;     (i)   to the extent permitted
under the Plan, grant waivers of Plan terms, conditions, restrictions, and
limitations;     (j)   to maintain the Plan’s full compliance with Code
Section 409A;

-7-



--------------------------------------------------------------------------------



 



  (k)   to recommend Fair Market Value to the Board for purposes of the Plan;  
  (l)   to take any and all other actions it deems necessary or advisable for
the proper operation or administration of the Plan.

4.4   Action by the Committee. The Committee may act only by a majority of its
members. Any determination of the Committee may be made, without a meeting, by a
writing or writings signed by all of the members of the Committee. In addition,
the Committee may authorize any one or more of its members to execute and
deliver documents on behalf of the Committee.   4.5   Delegation of Authority.
The Committee may delegate to one or more of its members, or to one or more
agents, such administrative duties as it may deem advisable; provided, however,
that any such delegation shall be in writing. In addition, the Committee, or any
person to whom it has delegated duties under this Section 4.5, may employ one or
more persons to render advice with respect to any responsibility the Committee
or such person may have under the Plan. The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company or the Subsidiary whose employees have benefited from the Plan, as
determined by the Committee.   4.6   Determinations and Interpretations by the
Committee. All determinations and interpretations made by the Committee shall be
binding and conclusive on all Participants and their heirs, successors, and
legal representatives.   4.7   Liability. No member of the Committee and no
employee of the Company shall be liable for any act or failure to act hereunder,
except in circumstances involving his or her bad faith, gross negligence or
willful misconduct, or for any act or failure to act hereunder by any other
member or employee or by any agent to whom duties in connection with the
administration of the Plan have been delegated.   4.8   Indemnification. The
Company shall indemnify members of the Committee and any agent of the Committee
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person’s bad faith, gross
negligence or willful misconduct.   5.0   ELIGIBILITY AND PARTICIPATION   5.1  
Eligibility. All employees of the Company and its Subsidiaries shall be eligible
to participate in the Plan and to receive Awards.   5.2   Participation. The
Committee in its sole discretion shall designate who shall be a Participant and
receive Awards under the Plan. Designation of a Participant in any year shall
not require the Committee to designate such person to receive an Award in any
other year or, once designated, to receive the same Award as granted to the
Participant in any other year. The Committee shall consider such factors as it
deems pertinent in selecting Participants and in determining the bps subject to
each Award. Notwithstanding the Committee’s authority to determine Participants
and Awards, the Chief Executive Officer of the Company shall have the authority
to grant RSUs to any Participants who do not receive SARs Awards. The Chief
Executive Officer shall present the RSU Participants and Award bps to the
Committee from time to time or upon the Committee’s request, so that the
Committee may determine whether it has any objection to such compensation for
these Participants.   6.0   BPS AVAILABLE UNDER PLAN; VALUATION OF AWARDS

-8-



--------------------------------------------------------------------------------



 



6.1   Available bps for Grant. The aggregate number of bps that may be granted
under all Awards during the term of the Plan shall not exceed 1000. The
aggregate number of bps that may be granted under all RSU Awards during the term
of the Plan shall not exceed 600. The aggregate number of bps that may be
granted under all SAR Awards during the term of the Plan shall not exceed 400.
Awards that are cancelled or forfeited may be regranted.   6.2   Adjustment to
Award. If there is any change to the Membership Interests, through merger,
consolidation, reorganization, recapitalization, dividend, split, reverse split,
split-up, split-off, spin-off, combination of Membership Interests, exchange of
Membership Interests, dividend in kind or other like change in capital structure
or distribution (other than normal cash dividends) to Members, an adjustment
shall be made to each Award either granted or available for grant under the Plan
so that after such adjustment each Award reflects such change to the Membership
Interests. In addition, for the purpose of preventing any dilution or
enlargement of Participants’ rights under the Plan, the Committee shall have the
authority to adjust, in an equitable manner, the bps available for grant or
granted under the Plan, as well as the Strike Price of outstanding SARs or any
other affected term.   6.3   Fair Market Valuation of the Company. The Board
shall determine a Valuation (i) at least once a year and (ii) as of a
Change-in-Control Date. The Board may in its sole discretion determine a
Valuation at any other time. Valuations shall take into account the valuation
rules under Treasury Regulation Section 1.409A-1(b)(5)(iv) if compliance with
such valuation rules are necessary for compliance with Code Section 409A.   7.0
  GRANTS OF AWARDS   7.1   Grants. The Committee in its sole discretion and at
any time may grant Awards to Participants. Each grant of an Award shall be
designated by a fixed bps underlying the Award.   7.2   Types of Grants. The
Committee in its sole discretion may grant either RSUs, SARs, or a combination
of both.   7.3   Award Letter. Each Award shall be evidenced by an Award Letter,
stating:

  (a)   the bps underlying the Award;     (b)   if the Award is an SAR, then the
Strike Price;     (c)   the Vesting schedule for each Award;     (d)   if the
Award is an RSU, whether the Award is subject to a Deferral Payment Date; and  
  (e)   any other term, condition, restriction and/or limitation with respect to
the Award.

7.4   Deferral. To the extent permitted by the Committee, a Participant may
elect to defer compensation attributable to an RSU Award to the Deferral Payment
Date, provided that such deferral fully complies with Code Section 409A.   7.5  
Dividend Equivalents. On or after an IPO, Participants who hold RSUs shall be
entitled to receive Dividend Equivalents to the same extent and in the same
manner as equity holders of the Company’s common stock, if and when such holders
receive dividends under such common stock. The Dividend Equivalent shall be
subject to the same Vesting schedule and forfeiture rules applicable to the
related RSU Award.   8.0   VESTING AND PAYMENT OF AWARDS

-9-



--------------------------------------------------------------------------------



 



8.1   Vesting. Each Award shall Vest in accordance with the Vesting schedule
contained in each Award Letter, as determined by the Committee in its sole
discretion, unless Vesting is accelerated in accordance with Section 8.2 or 10
below.   8.2   Vesting Due to a Change in Control. During the one-year period
immediately following the Change-in-Control Date, a Participant’s unvested
Awards shall 100% immediately Vest as of the date of an involuntary termination
of the Participant’s employment by the Company without Cause.   8.3   Payment of
RSU Awards. RSUs that Vest shall be Paid to the Participant within 75 days after
a Vesting Date, based on the most recent Valuation, provided that if all or a
portion of the RSUs are subject to a valid deferral in accordance with
Section 7.4 above, then such RSUs shall be Paid in accordance with such Deferral
Payment Date based on the most recent Valuation prior to the Deferral Payment
Date.   8.4   Payment of SAR Awards. SARs that Vest shall be paid to the
Participant by March 15 immediately following the December 31, 2012 final
Vesting Date, but not later than 75 days after a Vesting Date based on (i) if
the Participant’s employment has not been terminated prior to the date of
Payment, then the most recent Valuation or (ii) if the Participant’s employment
has been terminated (including termination due to death) prior to the date of
Payment, then the most recent Valuation preceding the date of the termination of
the Participant’s employment (including a termination due to death).   8.5  
Payment of Dividend Equivalents. Dividend Equivalents (if any) shall be paid
when the related RSU Award is paid to the Participant in accordance with
Section 8.3 above.   9.0   RESTRICTIVE COVENANTS   9.1   Non-Competition. While
the Participant is employed by the Company or a Subsidiary, and during the
1-year period immediately following the date of any termination of the
Participant’s employment with the Company or a Subsidiary, such Participant
shall not at any time, directly or indirectly, whether on behalf of himself or
herself or any other person or entity, engage in a Competitive Activity.   9.2  
Non-Solicitation of Customers/Clients and Employees. While the Participant is
employed by the Company or a Subsidiary, and during the 2-year period
immediately following the date of any termination of the Participant’s
employment with the Company or a Subsidiary, such Participant shall not at any
time, directly or indirectly, whether on behalf of himself or herself or any
other person or entity (i) solicit any client and/or customer of the Company or
any Subsidiary with respect to a Competitive Activity or (ii) solicit or employ
any employee of the Company or any Subsidiary, or any person who was an employee
of the Company or any subsidiary during the 60-day period immediately prior to
the Participating Senior Leader’s termination, for the purpose of causing such
employee to terminate his or her employment with the Company or such Subsidiary.
  9.3   Confidentiality. While the Participant is employed by the Company or a
Subsidiary, and at all times thereafter, a Participant shall not disclose to
anyone or make use of any trade secret or proprietary or confidential
information of the Company, including such trade secret or proprietary or
confidential information of any customer or client or other entity to which the
Company owes an obligation not to disclose such information, which he or she
acquires during his or her employment with the Company, including but not
limited to records kept in the ordinary course of business, except:

  (a)   as such disclosure or use may be required or appropriate in connection
with his or her work as an employee of the Company; or     (b)   when required
to do so by a court of law, by any governmental agency having supervisory
authority over the business of the Company or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him or her to divulge, disclose or make accessible such information; or

-10-



--------------------------------------------------------------------------------



 



  (c)   as to such confidential information that becomes generally known to the
public or trade without his or her violation of this Section 9.3; or     (d)  
to the Participant’s spouse, attorney, and/or his or her personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Participant’s tax, financial and other personal planning (each an “Exempt
Person”), provided, however, that any disclosure or use of any trade secret or
proprietary or confidential information of the Company by an Exempt Person shall
be deemed to be a breach of this Section 9.3 by the Participant.

9.4   Non-Disparagement. While the Participant is employed by the Company or a
Subsidiary, and at all times thereafter, a Participant shall not make any
statements or express any views that disparage the business reputation or
goodwill of the Company and/or any of its Subsidiaries, affiliates, investors,
members, officers, or employees.   9.5   Enforcement of Section 9. If a
Participant materially violates any provision of this Section 9, he or she shall
immediately forfeit any right, title and interest to any Award that has not yet
been paid. In addition, such Participant shall be required to repay to GMAC LTIP
LLC a cash amount equal to the value of all Payments made during the 24-month
period ending on the date the Company initiates an enforcement action under this
Section 9 and shall reimburse the Company for its legal fees and costs
associated with recovery of these amounts.   9.6   Enforcement of
Non-Competition, Non-Solicitation and Confidentiality Covenants. If a
Participant violates or threatens to violate any provisions of this Section 9,
the Company shall not have an adequate remedy at law. Accordingly, the Company
shall be entitled to such equitable and injunctive relief, without the posting
of a bond, as may be available to restrain the Participant and any business,
firm, partnership, individual, corporation or entity participating in the breach
or threatened breach from the violation of the provisions of this Section 9.
Nothing in the Plan shall be construed as prohibiting the Company from pursuing
any other remedies available at law or in equity for breach or threatened breach
of this Section 9, including the recovery of damages. If the Company is
successful in enforcing its rights under this provision, the affected
Participant shall reimburse the Company for its legal fees and costs associated
with such enforcement action.   10.0   TERMINATION OF EMPLOYMENT; OTHER
DISTRIBUTIONS   10.1   Death. If a Participant dies prior to a Payment, then the
Participant’s Unvested Awards shall Vest (if at all) as of the date of death of
such Participant in accordance with the Award Letter.   10.2   Termination of
Employment Due to Disability. If a Participant’s employment is terminated due to
Disability prior to a Payment, then the Participant’s Unvested Awards shall Vest
(if at all) as of the date of such termination of employment in accordance with
the Award Letter.   10.3   Termination for Cause. If a Participant’s employment
is terminated by the Company or a Subsidiary for Cause prior to a Payment, then
the Participant’s Vested and Unvested Awards shall be immediately forfeited as
of the date of such termination of employment.   10.4   Termination without
Cause. If a Participant’s employment is terminated by the Company or a
Subsidiary without Cause, including a Qualified Termination under the GMAC
Senior Leadership Severance Plan effective as of June 1, 2008, prior to a
Payment, then:

  (a)   the Participant’s Unvested Award shall Vest (if at all) in accordance
with the Award Letter; and     (b)   all other of the Participant’s Unvested
Awards shall be immediately forfeited as of the date of such termination of
employment.

-11-



--------------------------------------------------------------------------------



 



10.5   Termination by Participant. If a Participant’s employment is terminated
by the Participant prior to a Payment, then the Participant’s Unvested Awards
shall be immediately forfeited as of the date of such termination of employment.
  10.6   Disability. The Committee, in its sole discretion, may provide in the
Award Letter or take such unilateral action so that Awards will be Paid if a
Participant is Disabled (even if the Participant’s employment with the Company
or a Subsidiary is not terminated), provided that such Payment fully complies
with Code Section 409A.   10.7   Unforeseeable Emergency. The Committee, in its
sole discretion, may provide in the Award Letter or take such unilateral action
so that all or a portion of the Awards will be Paid if a Participant has an
Unforeseeable Emergency, provided that such Payment fully complies with Code
Section 409A.   10.8   Section 409A Mandatory 6-Month Delay. Notwithstanding
anything contained in the Plan to the contrary, if the Committee determines that
the Participant is a “specified employee” as such term is defined and used under
Code Section 409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-3(i)(2),
then all Payments based on a termination of employment shall be subject to a
mandatory delay and Paid on the first day of the 7th month following the date
that would have been the date of Payment if the Participant had not been
determined by the Committee to be a “specified employee” and based on the most
recent Valuation as of the date that would have been the date of Payment had the
Participant had not been determined by the Committee to be a specified employee.
  11.0   CLAIMS   11.1   Claims Procedure. If any Participant or Beneficiary, or
his or her legal representative, has a claim for benefits under the Plan which
is not being paid, such claimant may file a written claim with the Committee
setting forth the amount and nature of the claim, supporting facts, and the
claimant’s address. Written notice of the disposition of a claim by the
Committee shall be furnished to the claimant within 90 days after the claim is
filed. In the event of special circumstances, the Committee may extend the
period for determination for up to an additional 90 days, in which case it shall
so advise the claimant. If the claim is denied, the reasons for the denial shall
be specifically set forth in writing, pertinent provisions of the Plan shall be
cited, including an explanation of the Plan’s claim review procedure, and, if
the claim is perfectible, an explanation as to how the claimant can perfect the
claim shall be provided.   11.2   Claims Review Procedure. If a claimant whose
claim has been denied wishes further consideration of his or her claim, he or
she may request the Committee to review his or her claim in a written statement
of the claimant’s position filed with the Committee no later than 60 days after
receipt of the written notification provided for in Section 11.1 above. The
Committee shall fully and fairly review the matter and shall promptly advise the
claimant, in writing, of its decision within the next 60 days. Due to special
circumstances, the Committee may extend the period for determination for up to
an additional 60 days, in which case it shall so advise the claimant.   12.0  
TAXES   12.1   Withholding Taxes. The Company and/or GMAC LTIP LLC shall be
entitled to withhold from any and all payments made to a Participant under the
Plan all federal, state, local and/or other taxes or imposts which the Company
determines are required to be so withheld from such payments or by reason of any
other payments made to or on behalf of the Participant or for his or her benefit
hereunder.   12.2   Golden Parachute Excise Tax Reduction. If a Participant
becomes subject to the excise tax imposed by Code Section 4999 (the “Parachute
Excise Tax”), then the Company and the Participant agree that the aggregate
“parachute payment” (as such term is used under Code Section 280G) shall be
reduced to 299.99% of the Participant’s “base amount” (as such term is used
under Code Section

-12-



--------------------------------------------------------------------------------



 



    280G). If such reduction occurs under this Section 12.2, the Participant may
select in his or her own discretion what portion of the parachute payments will
be so reduced.   12.3   Code Section 409A. The Plan is subject to Code
Section 409A. Notwithstanding anything contained in the Plan to the contrary,
the Committee shall have full authority to operate the Plan and to override or
amend any provision in the Plan or any Award Letter in order for the Plan to be
fully compliant — both in form and in operation — with Code Section 409A.   12.4
  No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees, makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts payable or provided under the Plan, or paid
to or for the benefit of a Participant under the Plan, or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.   13.0   MISCELLANEOUS   13.1   Listing of Awards and
Related Matters. If at any time the Committee shall determine that the listing,
registration or qualification of Awards with respect to any Award on any
securities exchange or under any applicable law, or the consent or approval of
any governmental regulatory authority, is necessary or desirable as a condition
of, or in connection with, the granting of an Award, such Award may not be
exercised, distributed or paid out, as the case may be, in whole or in part,
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Committee.   13.2   No Right, Title, or Interest in Company Assets. Participants
shall have no right, title, or interest whatsoever in or to any investments
which the Company may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan.   13.3   Nontransferability. Awards granted under the
Plan, and any rights and privileges pertaining thereto, may not be transferred,
assigned, pledged, or hypothecated in any manner, by operation of law or
otherwise, other than by will or by the laws of descent and distribution.   13.4
  Voting and Distribution Rights. A Participant shall not be entitled to any
voting rights, distributions or any other rights or privileges of an equity
holder as a result of the grant of an Award.   13.5   No Right to Continued
Employment or Service or to Grants. The Participant’s rights, if any, to
continue to serve the Company or any Subsidiary as an officer, employee, or
otherwise, shall not be enlarged or otherwise affected by his or her designation
as a Participant under the Plan, and the Company or the applicable Subsidiary
reserves the right to terminate the employment of any Employee at any time. The
adoption of the Plan shall not be deemed to give any Employee or any other
individual any right to be selected as a Participant or to be granted an Award.
  13.6   Awards Subject to Foreign Laws. The Committee may grant Awards to
individual Participants who are subject to the tax and/or other laws of nations
other than the United States, and such Awards may have terms and conditions as
determined by the Committee as necessary to comply with applicable foreign laws.
The Committee may take any action that it deems advisable to obtain approval of
such

-13-



--------------------------------------------------------------------------------



 



    Awards by the appropriate foreign governmental entity; provided, however,
that no such Awards may be granted pursuant to this Section 13.4 and no action
may be taken which would result in a violation of the Exchange Act or any other
applicable law.   13.7   Governing Law. The Plan, all Awards granted hereunder,
and all actions taken in connection herewith shall be governed by and construed
in accordance with the laws of the State of Michigan without reference to
principles of conflict of laws, except as superseded by applicable federal law.

* * * * *

-14-